SlipȱOp.ȱNo.ȱ20Ȭ185ȱ
                                              ȱ
                      UNITEDȱSTATESȱCOURTȱOFȱINTERNATIONALȱTRADEȱ
ȱ
    ȱ
    AMERICANȱDREW,ȱetȱal.,ȱ
    ȱ
    ȱ           ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱPlaintiffs,ȱ
    ȱ                                                    ȱȱȱȱȱȱBefore:ȱTimothyȱC.ȱStanceu,ȱChiefȱJudgeȱ
    ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱv.ȱ                     ȱ
    ȱ                                                    ȱȱȱȱȱȱCourtȱNo.ȱ17Ȭ00086ȱ
    UNITEDȱSTATES,ȱetȱal.,ȱ
    ȱ
    ȱ           ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱDefendants.ȱ
    ȱ

                                                OPINIONȱANDȱORDERȱ

       [Grantingȱplaintiffs’ȱmotionȱtoȱcorrect,ȱsupplementȱand/orȱstrikeȱtheȱ
administrativeȱrecordȱbyȱorderingȱdefendantsȱtoȱsupplementȱthatȱrecordȱwithȱmaterialsȱ
relevantȱtoȱaȱdecisionȱreachedȱuponȱtheȱ2001ȱpromulgationȱofȱanȱagencyȱregulation]ȱ
ȱ
                                                             Dated:ȱȱDecemberȱ21,ȱ2020ȱ

       J.ȱMichaelȱTaylor,ȱJeffreyȱM.ȱTelep,ȱandȱNealȱJ.ȱReynolds,ȱKingȱ&ȱSpaldingȱLLP,ȱofȱ
Washington,ȱD.C.,ȱforȱplaintiffs.ȱ
ȱ
       JustinȱR.ȱMiller,ȱAttorneyȬinȬCharge,ȱInternationalȱTradeȱFieldȱOffice,ȱandȱBeverlyȱ
A.ȱFarrell,ȱTrialȱAttorney,ȱofȱNewȱYork,ȱNY,ȱforȱdefendants.ȱȱWithȱthemȱonȱtheȱbriefȱ
wereȱJeffreyȱBossertȱClark,ȱActingȱAssistantȱAttorneyȱGeneral,ȱandȱJeanneȱE.ȱDavidson,ȱ
Director,ȱCommercialȱLitigationȱBranch,ȱCivilȱDivision,ȱofȱWashington,ȱD.C.,ȱU.S.ȱ
DepartmentȱofȱJustice.ȱ
ȱ
       Stanceu,ȱChiefȱJudge:ȱPlaintiffs,ȱwhoȱqualifiedȱasȱ“affectedȱdomesticȱproducers”ȱ

underȱtheȱControlledȱDumpingȱandȱSubsidyȱOffsetȱActȱofȱ2000,ȱ19ȱU.S.C.ȱ§ȱ1675cȱ

(“CDSOA”),ȱcontestedȱaȱdecisionȱofȱU.S.ȱCustomsȱandȱBorderȱProtectionȱ(“Customs”ȱorȱ

“CBP”)ȱnotȱtoȱincludeȱ“delinquency”ȱinterest,ȱi.e.,ȱpostȬliquidationȱinterestȱpaidȱonȱ
Court No. 17-00086                                                                     Page 2


antidumpingȱandȱcountervailingȱdutiesȱaccordingȱtoȱ19ȱU.S.C.ȱ§ȱ1505(b),ȱinȱtheȱ

distributionsȱthatȱplaintiffsȱreceivedȱfromȱCustomsȱunderȱtheȱCDSOA.ȱȱAȱpriorȱOpinionȱ

andȱOrderȱofȱthisȱCourt,ȱAmericanȱDrewȱv.ȱUnitedȱStates,ȱ44ȱCITȱ__,ȱ450ȱF.ȱSupp.ȱ3dȱ1378ȱ

(2020)ȱ(“AmericanȱDrewȱI”),ȱdismissedȱtheȱmajorityȱofȱplaintiffs’ȱclaimsȱasȱuntimely,ȱ

allowingȱtoȱproceedȱonlyȱtheȱclaimsȱpertainingȱtoȱCDSOAȱdistributionsȱthatȱoccurredȱ

withinȱtheȱtwoȬyearȱstatuteȱofȱlimitationsȱperiod.ȱȱFollowingȱtheȱissuanceȱofȱAmericanȱ

DrewȱI,ȱdefendantsȱsubmittedȱasȱtheȱadministrativeȱrecordȱpursuantȱtoȱUSCITȱRuleȱ73.3ȱ

certainȱinformationȱfromȱCDP’sȱrevenueȱdepartmentȱpertainingȱtoȱthoseȱdistributionsȱ

forȱwhichȱthisȱCourtȱheldȱplaintiffsȱtoȱhaveȱmadeȱtimelyȱclaims.ȱ

       Plaintiffsȱmoveȱtoȱcorrect,ȱsupplementȱand/orȱstrikeȱtheȱadministrativeȱrecordȱ

filedȱbyȱdefendants.ȱȱForȱtheȱreasonsȱdiscussedȱbelow,ȱtheȱcourtȱdeclinesȱtoȱorderȱtheȱ

strikingȱofȱtheȱadministrativeȱrecordȱasȱpreviouslyȱfiledȱbutȱordersȱdefendantsȱtoȱ

supplementȱthatȱrecord.ȱ

                                     I.ȱȱBACKGROUNDȱ

       BackgroundȱisȱsetȱforthȱinȱAmericanȱDrewȱI,ȱwithȱwhichȱtheȱcourtȱpresumesȱ

familiarity.ȱȱAmericanȱDrewȱI,ȱ450ȱF.ȱSupp.ȱ3dȱatȱ1380–82.ȱȱPlaintiffsȱfiledȱtheirȱmotionȱtoȱ

“correct,ȱsupplement,ȱand/orȱstrike”ȱtheȱadministrativeȱrecord,ȱandȱtoȱstayȱbriefing,ȱonȱ

Septemberȱ22,ȱ2020.ȱȱMot.ȱtoȱCorrect,ȱSuppl.,ȱand/orȱStrikeȱtheȱAdmin.ȱR.ȱandȱMot.ȱtoȱ

StayȱBriefingȱ(Sept.ȱ22,ȱ2020),ȱECFȱNo.ȱ67ȱ(“MotionȱtoȱCorrect”ȱorȱ“Pls.’ȱMot.”).ȱȱ

DefendantsȱopposedȱtheȱmotionȱonȱOctoberȱ16,ȱ2020.ȱȱDefs.’ȱResp.ȱtoȱPls.’ȱMotȱtoȱ
Court No. 17-00086                                                                      Page 3


Correct,ȱSuppl.,ȱand/orȱStrikeȱtheȱAdmin.ȱR.ȱandȱMot.ȱtoȱStayȱBriefingȱ(Oct.ȱ16,ȱ2020),ȱ

ECFȱNo.ȱ70ȱ(“Defs.’ȱResp.”).ȱ

                                       II.ȱȱDISCUSSIONȱ

                 A.ȱTheȱContentsȱofȱaȱCompleteȱAdministrativeȱRecordȱ

       ThisȱcauseȱofȱactionȱaroseȱunderȱtheȱAdministrativeȱProcedureȱActȱ(“APA”),ȱ

5ȱU.S.C.ȱ§ȱ701ȱetȱseq.ȱȱInȱcasesȱarisingȱunderȱtheȱAPA,ȱtheȱcourtȱisȱtoȱreviewȱanȱ“agencyȱ

action”ȱonȱtheȱbasisȱofȱ“theȱwholeȱrecordȱorȱthoseȱpartsȱofȱitȱcitedȱbyȱaȱparty.”ȱȱId.ȱ§ȱ706.ȱȱ

Asȱaȱgeneralȱmatter,ȱtheȱrecordȱisȱtoȱconsistȱofȱ“(A)ȱaȱcopyȱofȱtheȱcontestedȱ

determinationȱandȱtheȱfindingsȱorȱreportȱuponȱwhichȱsuchȱdeterminationȱwasȱbased;ȱ

(B)ȱaȱcopyȱofȱanyȱreportedȱhearingsȱorȱconferencesȱconductedȱbyȱtheȱagency;ȱandȱ

(C)ȱanyȱdocuments,ȱcomments,ȱorȱotherȱpapersȱfiledȱbyȱtheȱpublic,ȱinterestedȱparties,ȱorȱ

governmentsȱwithȱrespectȱtoȱtheȱagency’sȱaction.”ȱȱ28ȱU.S.C.ȱ§ȱ2635(d)(1);ȱseeȱalsoȱUSCITȱ

R.ȱ73.3(a).ȱ

       Inȱtheȱspecificȱinstanceȱinȱwhichȱaȱpartyȱcontestsȱaȱruleȱorȱregulationȱthatȱanȱ

agencyȱpromulgatedȱaccordingȱtoȱnoticeȬandȬcommentȱrulemaking,ȱtheȱrecordȱconsistsȱ

ofȱtheȱinformationȱtheȱagencyȱconsideredȱatȱtheȱtimeȱtheȱcontestedȱdecisionȱwasȱmade.ȱȱ

SeeȱCitizensȱtoȱPreserveȱOvertonȱPark,ȱInc.ȱv.ȱVolpe,ȱ401ȱU.S.ȱ402,ȱ420ȱ(1971)ȱ(orderingȱtheȱ

DistrictȱCourtȱtoȱconsiderȱ“theȱfullȱadministrativeȱrecordȱthatȱwasȱbeforeȱtheȱSecretaryȱ

atȱtheȱtimeȱheȱmadeȱhisȱdecision”),ȱabrogatedȱonȱotherȱgroundsȱbyȱCalifanoȱv.ȱSanders,ȱ430ȱ

U.S.ȱ99,ȱ105ȱ(1977).ȱȱInȱthisȱlitigation,ȱtheȱcontestedȱruleȱ(theȱ“FinalȱRule”)ȱwasȱpublishedȱ
Court No. 17-00086                                                                      Page 4


inȱ2001.ȱȱDistributionȱofȱContinuedȱDumpingȱandȱSubsidyȱOffsetȱtoȱAffectedȱDomesticȱ

Producers,ȱ66ȱFed.ȱReg.ȱ48,546ȱ(Dept.ȱTreas.ȱCustomsȱServ.ȱSept.ȱ21,ȱ2001)ȱ(codifiedȱatȱ

19ȱC.F.R.ȱ§§ȱ159.61–64,ȱ178ȱ(2002))ȱ(“FinalȱRule”).ȱȱInȱtheȱFinalȱRule,ȱCustomsȱmadeȱaȱ

finalȱdeterminationȱtoȱexcludeȱdelinquencyȱinterestȱfromȱCDSOAȱdistributions.ȱȱSeeȱ

AmericanȱDrewȱI,ȱ450ȱF.ȱSupp.ȱ3dȱatȱ1382.

       Asȱwithȱagencyȱactionȱinȱgeneral,ȱaȱpresumptionȱofȱregularityȱappliesȱtoȱtheȱ

compilationȱofȱtheȱadministrativeȱrecordȱasȱfiledȱandȱcertifiedȱbyȱtheȱgovernment.ȱȱSee,ȱ

e.g.,ȱDeukmejianȱv.ȱNuclearȱRegul.ȱComm’n,ȱ751ȱF.2dȱ1287,ȱ1325ȱ(D.C.ȱCir.ȱ1987)ȱ(“Wereȱ

courtsȱcavalierlyȱtoȱsupplementȱtheȱrecordȱ.ȱ.ȱ.ȱ.ȱ[t]heȱacceptedȱdeferenceȱofȱcourtȱtoȱ

agencyȱwouldȱbeȱturnedȱonȱitsȱhead”),ȱvacatedȱinȱpartȱandȱrehearingȱenȱbancȱgrantedȱonȱ

otherȱgrounds,ȱSanȱLuisȱObispoȱMothersȱforȱPeaceȱv.ȱNRC,ȱ760ȱF.2dȱ1320ȱ(D.C.Cir.1985).ȱȱ

TheȱCourtȱofȱAppealsȱforȱtheȱFederalȱCircuitȱhasȱcounseledȱthatȱ“supplementationȱofȱ

theȱrecordȱshouldȱbeȱlimitedȱtoȱcasesȱinȱwhichȱtheȱomissionȱofȱextraȬrecordȱevidenceȱ

precludesȱeffectiveȱjudicialȱreview.”ȱȱAgustaWestlandȱN.ȱAm.,ȱInc.ȱv.ȱUnitedȱStates,ȱ880ȱ

F.3dȱ1326,ȱ1331ȱ(Fed.ȱCir.ȱ2018).ȱ

       Here,ȱplaintiffsȱobjectȱthatȱtheȱcurrentȱrecordȱisȱinadequateȱinȱthreeȱways:ȱfirst,ȱ

thatȱitȱdoesȱnotȱcontainȱtheȱdocumentsȱbeforeȱCustomsȱwhenȱCustomsȱmadeȱtheȱ

decisionȱinȱ2001ȱtoȱpromulgateȱtheȱFinalȱRule;ȱsecond,ȱthatȱitȱisȱimproperlyȱcertified,ȱasȱ

theȱcertificationȱisȱbyȱanȱofficerȱofȱaȱdivisionȱofȱCustomsȱotherȱthanȱtheȱOfficeȱofȱ

RegulationsȱandȱRulings,ȱwhichȱpromulgatedȱtheȱFinalȱRule;ȱand,ȱthird,ȱthatȱitȱdoesȱnotȱ
Court No. 17-00086                                                                      Page 5


containȱcorrespondenceȱbetweenȱSenatorsȱCharlesȱGrassleyȱandȱJohnȱThuneȱandȱ

CustomsȱCommissionerȱKerlikowskeȱregardingȱtheȱfailureȱtoȱdistributeȱdelinquencyȱ

interest.ȱȱPls.’ȱMot.ȱ2–3.ȱȱTheȱcourtȱconsidersȱtheȱfirstȱtwoȱobjectionsȱtoȱbeȱvariationsȱofȱ

theȱsameȱargument,ȱwhichȱisȱthatȱtheȱadministrativeȱrecordȱmustȱbeȱthatȱrecord,ȱandȱ

onlyȱthatȱrecord,ȱwhichȱpertainsȱtoȱtheȱdecisionȱbyȱCustomsȱtoȱpromulgateȱtheȱFinalȱ

Rule.ȱȱRegardingȱtheȱthirdȱobjection,ȱtheȱrecordȱisȱrequiredȱtoȱinclude,ȱasȱaȱgeneralȱ

matter,ȱ“anyȱdocuments,ȱcomments,ȱorȱotherȱpapersȱfiledȱbyȱtheȱpublic,ȱinterestedȱ

parties,ȱorȱgovernmentsȱwithȱrespectȱtoȱtheȱagency’sȱaction.”ȱȱ28ȱU.S.C.ȱ§ȱ2635(d)(1)(C);ȱ

USCITȱR.ȱ73.3(a).ȱȱAdditionally,ȱtheȱcourtȱisȱmindfulȱthatȱitȱisȱtheȱagency’sȱresponsibilityȱ

toȱcompileȱandȱcertifyȱtheȱcompleteȱrecordȱinȱtheȱfirstȱinstance.ȱȱSeeȱFl.ȱPowerȱ&ȱLightȱCo.ȱ

v.ȱLorion,ȱ470ȱU.S.ȱ729,ȱ744ȱ(1985)ȱ(“[A]genciesȱtypicallyȱcompileȱrecordsȱinȱtheȱcourseȱofȱ

informalȱagencyȱaction.”).ȱȱTheȱcourtȱconsidersȱitȱprematureȱtoȱorderȱtheȱinclusionȱorȱ

exclusionȱofȱanyȱspecificȱdocumentȱatȱthisȱstageȱofȱtheȱlitigationȱ(butȱalsoȱnotesȱthatȱtheȱ

correspondenceȱinȱquestionȱalreadyȱisȱbeforeȱtheȱcourt).ȱ

                           B.ȱTheȱHoldingsȱofȱAmericanȱDrewȱIȱ
ȱ
       PlaintiffsȱclaimȱinȱthisȱlitigationȱthatȱCBP’sȱrefusalȱtoȱdistributeȱdelinquencyȱ

interestȱwasȱunlawfulȱasȱcontraryȱtoȱtheȱCDSOA.ȱȱDefendants,ȱinȱmovingȱtoȱdismiss,ȱ

arguedȱthatȱallȱofȱplaintiffs’ȱclaimsȱwereȱuntimelyȱunderȱtheȱtwoȬyearȱstatuteȱofȱ

limitationsȱbecauseȱtheȱagencyȱdecisionȱnotȱtoȱdistributeȱdelinquencyȱinterestȱwasȱmadeȱ

inȱ2001ȱandȱplaintiffsȱdidȱnotȱassertȱanyȱclaimsȱuntilȱ2016.ȱȱRejectingȱthisȱargument,ȱ
Court No. 17-00086                                                                       Page 6


AmericanȱDrewȱIȱheld,ȱfirst,ȱthatȱtheȱagency’sȱdecisionȱnotȱtoȱpayȱdelinquencyȱinterest,ȱasȱ

madeȱuponȱtheȱpromulgationȱofȱtheȱFinalȱRule,ȱisȱtheȱdecisionȱbeingȱcontestedȱinȱthisȱ

litigationȱand,ȱsecond,ȱthatȱplaintiffsȱmayȱraiseȱaȱsubstantiveȱchallengeȱtoȱtheȱFinalȱRuleȱ

wheneverȱtheyȱreceiveȱaȱCDSOAȱdistribution,ȱalthoughȱtheȱscopeȱofȱreliefȱisȱlimitedȱtoȱ

thoseȱCDSOAȱdistributionsȱmadeȱwithinȱtwoȱyearsȱofȱtheȱcommencementȱofȱtheȱaction.ȱȱ

Seeȱ450ȱF.Supp.3dȱatȱ1388–90ȱ(plaintiffsȱmayȱraiseȱaȱsubstantiveȱchallengeȱtoȱaȱregulationȱ

eachȱtimeȱitȱisȱappliedȱtoȱthemȱandȱeachȱCDSOAȱdistributionȱconstitutesȱaȱseparateȱ

applicationȱofȱtheȱregulationȱcontestedȱinȱthisȱlitigation).ȱ

       Contraryȱtoȱdefendants’ȱpositionȱinȱopposingȱplaintiffs’ȱMotionȱtoȱCorrect,ȱ

AmericanȱDrewȱIȱdidȱnotȱlimitȱtheȱissueȱtoȱbeȱlitigatedȱtoȱwhetherȱtheȱregulationsȱwereȱ

properlyȱappliedȱtoȱthoseȱdistributionsȱwithinȱtheȱtwoȬyearȱlimitationsȱperiod.ȱȱContraȱ

Defs.’ȱResp.ȱ3ȱ(“[T]heȱapplicationȱofȱtheȱregulationȱtoȱtheȱdistributionsȱisȱtheȱonlyȱ

determinationȱavailableȱforȱplaintiffsȱtoȱchallenge.”).ȱȱAmericanȱDrewȱIȱheld,ȱrather,ȱthatȱ

plaintiffsȱmayȱchallengeȱtheȱsubstanceȱofȱtheȱFinalȱRuleȱasȱnotȱinȱaccordanceȱwithȱlawȱ

butȱalsoȱthatȱanyȱpotentialȱremedyȱisȱlimitedȱtoȱtheȱCDSOAȱdistributionsȱthatȱoccurredȱ

withinȱtheȱlimitationsȱperiod.ȱ

                  C.ȱTheȱNeedȱforȱaȱCompleteȱAdministrativeȱRecordȱ
ȱ
       TheȱrecordȱasȱcurrentlyȱfiledȱconsistsȱofȱdocumentationȱrelatingȱtoȱthoseȱCDSOAȱ

distributionsȱmadeȱtoȱplaintiffsȱwithinȱtheȱlimitationsȱperiod.ȱȱToȱanswerȱtheȱquestionȱofȱ

theȱlegalityȱofȱCBP’sȱdecisionȱnotȱtoȱdistributeȱdelinquencyȱinterest,ȱtheȱcourtȱmustȱ
Court No. 17-00086                                                                      Page 7


reviewȱ“theȱfullȱadministrativeȱrecord”ȱthatȱwasȱbeforeȱtheȱagencyȱatȱtheȱtimeȱofȱtheȱ

decision.ȱȱOvertonȱPark,ȱ401ȱU.S.ȱatȱ420.ȱȱHere,ȱtheȱfullȱrecordȱthatȱwasȱbeforeȱCustomsȱ

whenȱtheȱregulatoryȱdecisionȱonȱdelinquencyȱinterestȱwasȱmadeȱisȱnotȱnowȱbeforeȱtheȱ

court.ȱ

          Defendantsȱargueȱthatȱtheȱproposedȱrule,ȱpublicȱcomments,ȱandȱtheȱFinalȱRule,ȱ

whichȱalreadyȱareȱincludedȱinȱtheȱadministrativeȱrecord,ȱareȱtheȱonlyȱdocumentsȱthatȱ

“couldȱpossiblyȱbeȱrelevant.”ȱȱDefs.’ȱResp.ȱ6.ȱȱItȱisȱtrueȱthatȱtheȱprincipalȱissueȱbeforeȱtheȱ

courtȱisȱoneȱofȱstatutoryȱinterpretation,ȱi.e.,ȱwhetherȱtheȱCDSOAȱrequiresȱCustomsȱtoȱ

includeȱdelinquencyȱinterestȱinȱCDSOAȱdistributions.ȱȱButȱthisȱissueȱisȱpartȱofȱtheȱlargerȱ

inquiryȱasȱtoȱwhetherȱtheȱdecisionȱmadeȱinȱtheȱFinalȱRuleȱtoȱexcludeȱdelinquencyȱ

interestȱwasȱ“arbitrary,ȱcapricious,ȱanȱabuseȱofȱdiscretion,ȱorȱotherwiseȱnotȱinȱ

accordanceȱwithȱlaw.”ȱȱ5ȱU.S.C.ȱ§ȱ706(2)(A).ȱ

          Contraryȱtoȱdefendants’ȱassertionȱthatȱnoȱadditionalȱdocumentsȱcouldȱbeȱ

relevantȱtoȱtheȱcourt’sȱinquiry,ȱplaintiffs’ȱmotionȱpapersȱindicateȱthatȱCustomsȱcouldȱ

possessȱrecordsȱpotentiallyȱrelevantȱtoȱtheȱcourt’sȱinquiryȱofȱwhetherȱtheȱregulationȱisȱ

lawful.ȱȱPlaintiffsȱattachedȱtoȱtheirȱMotionȱtoȱCorrectȱaȱ2016ȱletterȱfromȱthenȬ

CommissionerȱKerlikowskeȱtoȱSenatorȱCharlesȱGrassley,ȱPls.’ȱMot.ȱEx.ȱ2,ȱwhich,ȱwhileȱ

addressingȱCBP’sȱinterpretationȱofȱSectionȱ605ȱofȱtheȱTradeȱFacilitationȱandȱTradeȱ

EnforcementȱActȱofȱ2015,ȱalsoȱindicatesȱthatȱCustomsȱpossessedȱdocumentsȱrelevantȱtoȱ

congressionalȱintentȱthatȱcouldȱconstituteȱlegislativeȱhistoryȱofȱtheȱCDSOA.ȱȱInȱtheȱ
Court No. 17-00086                                                                            Page 8


letter,ȱCommissionerȱKerlikowskeȱrefersȱtoȱtechnologicalȱ“gaps”ȱpreventingȱtheȱ

automatedȱdistributionȱbyȱCustomsȱofȱdelinquencyȱinterest.ȱȱId.ȱatȱ2.ȱȱReferringȱtoȱCBP’sȱ

“internalȱanalysis,”ȱtheȱletterȱassertsȱthatȱ“Congressȱseemsȱtoȱhaveȱbeenȱawareȱofȱtheseȱ

gapsȱinȱtechnologicalȱcapabilitiesȱwhenȱtheȱCDSOAȱwasȱenacted.”ȱȱId.ȱȱCustomsȱmustȱ

nowȱsupplementȱtheȱrecordȱbeforeȱtheȱcourtȱwithȱallȱdocumentsȱandȱinformationȱ

relevantȱtoȱtheȱagency’sȱdecisionȱtoȱexcludeȱdelinquencyȱinterestȱfromȱCDSOAȱ

distributions,ȱaȱdecisionȱlaterȱembodiedȱinȱtheȱFinalȱRule.ȱȱRegardingȱtheȱ2016ȱletterȱ

itself,ȱitȱisȱforȱCustomsȱinȱtheȱfirstȱinstanceȱtoȱdetermineȱifȱitȱisȱpartȱofȱthatȱrecord.ȱ

       Plaintiffsȱrequestȱthatȱtheȱcurrentlyȱfiledȱrecordȱbeȱeitherȱcorrected,ȱ

supplemented,ȱorȱstruck.ȱȱTheȱcurrentȱrecordȱbeforeȱtheȱcourt,ȱwhileȱnotȱpertainingȱtoȱ

theȱinitialȱagencyȱdecisionȱtoȱexcludeȱdelinquencyȱinterest,ȱmayȱyetȱbeȱrelevantȱtoȱissuesȱ

inȱthisȱlitigation,ȱshouldȱplaintiffsȱultimatelyȱprevailȱandȱtheȱcourtȱisȱtoȱorderȱspecificȱ

monetaryȱrelief.ȱȱTheȱcourtȱseesȱnoȱprejudiceȱtoȱanyȱpartyȱarisingȱfromȱtheȱpresenceȱofȱ

theseȱdocumentsȱonȱtheȱrecord.ȱȱForȱtheseȱreasons,ȱtheȱcourtȱisȱorderingȱdefendantsȱtoȱ

supplementȱtheȱrecordȱbutȱwillȱnotȱorderȱtheȱstrikingȱofȱtheȱmaterialȱalreadyȱsubmitted.ȱ

                                    III.ȱȱCONCLUSIONȱANDȱORDERȱ

       Forȱtheȱreasonsȱdiscussedȱabove,ȱtheȱcourtȱgrantsȱplaintiffs’ȱmotionȱtoȱcorrect,ȱ

supplementȱand/orȱstrikeȱtheȱadministrativeȱrecord.ȱȱDeferringȱtoȱtheȱagency’sȱdecisionȱ

uponȱaȱpresumptionȱofȱregularityȱandȱaȱconclusionȱthatȱtheȱpreviouslyȬfiledȱdocumentsȱ

potentiallyȱmayȱbeȱrelevantȱtoȱaȱremedy,ȱtheȱcourtȱdeclinesȱtoȱstrikeȱthoseȱdocumentsȱ
Court No. 17-00086                                                                  Page 9


butȱordersȱdefendantsȱtoȱsupplementȱthatȱrecordȱwithȱallȱmaterialsȱandȱinformationȱ

relevantȱtoȱtheȱdecisionȱbyȱCustoms,ȱlaterȱembodiedȱinȱtheȱFinalȱRule,ȱnotȱtoȱdistributeȱ

delinquencyȱinterest.ȱȱTherefore,ȱuponȱallȱreviewȱofȱallȱtheȱpapersȱherein,ȱandȱuponȱdueȱ

deliberation,ȱitȱisȱherebyȱ

        ORDEREDȱthatȱplaintiffs’ȱMotionȱtoȱCorrect,ȱSupplementȱand/orȱStrikeȱtheȱ
AdministrativeȱRecordȱ(Septemberȱ22,ȱ2020),ȱECFȱNo.ȱ67,ȱbe,ȱandȱherebyȱis,ȱgranted;ȱitȱ
isȱfurtherȱ
ȱ
        ORDEREDȱthatȱdefendants,ȱwithinȱsixtyȱ(60)ȱdaysȱofȱtheȱdateȱofȱthisȱOpinionȱ
andȱOrder,ȱshallȱsupplementȱtheȱadministrativeȱrecordȱwithȱtheȱmaterialsȱrelevantȱtoȱ
theȱdecisionȱbyȱCustoms,ȱlaterȱeffectuatedȱinȱtheȱFinalȱRule,ȱnotȱtoȱdistributeȱ
delinquencyȱinterest;ȱitȱisȱfurtherȱ
ȱ
        ORDEREDȱthatȱdueȱdatesȱforȱtheȱfilingȱofȱfurtherȱbriefingȱinȱthisȱlitigationȱareȱ
stayedȱpendingȱtheȱfilingȱofȱtheȱsupplementȱtoȱtheȱadministrativeȱrecord;ȱandȱitȱisȱ
furtherȱ
        ȱ
        ORDEREDȱthatȱtheȱpartiesȱshallȱconsultȱand,ȱwithinȱfifteenȱ(15)ȱdaysȱofȱtheȱfilingȱ
ofȱtheȱsupplementȱtoȱtheȱadministrativeȱrecord,ȱsubmitȱaȱjointȱproposalȱforȱtheȱscheduleȱ
thatȱwillȱgovernȱtheȱremainderȱofȱthisȱlitigation.ȱ
        ȱ
        ȱ     ȱ      ȱ        ȱ      ȱ     ȱ        /s/ȱTimothyȱC.ȱStanceu______________ȱ
        ȱ     ȱ      ȱ        ȱ      ȱ     ȱ      TimothyȱC.ȱStanceuȱ
        ȱ     ȱ      ȱ        ȱ      ȱ     ȱ      ChiefȱJudgeȱ
        ȱ
Dated:ȱȱȱDecemberȱ21,ȱ2020ȱ
NewȱYork,ȱNewȱYorkȱ